TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00108-CR




Kenneth Walker, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-05-904189, HONORABLE JON WISSER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Kenneth Walker seeks to appeal from a judgment of conviction for theft.  Sentence
was imposed on December 21, 2005.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore January 20, 2006.  Tex. R. App. P. 26.2(a)(1).  Walker mailed his
pro se notice of appeal to the district clerk in an envelope postmarked January 26, 2006, and the
notice was filed on January 30.  See Tex. R. App. P. 9.2(b).  No extension of time for filing was
requested.  See Tex. R. App. P. 26.3.  Because the notice of appeal was not timely, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   March 15, 2006
Do Not Publish